          Case 1:20-cr-10164-NMG Document 73 Filed 10/14/20 Page 1 of 4



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                               )
                                                       )
v.                                                     )
                                                       )     Criminal No. 20-cr-10164-NMG
1. TIMOTHY TORIGIAN,                                   )
2. GERARD O’BRIEN,                                     )
3. ROBERT TWITCHELL,                                   )
4. HENRY DOHERTY,                                      )
5. DIANA LOPEZ,                                        )
6. JAMES CARNES,                                       )
7. MICHAEL MURPHY,                                     )
8. RONALD NELSON, and                                  )
9. KENDRA CONWAY                                       )
                                                       )
                       Defendants.                     )
                                                       )

                 MEMORANDUM PURSUANT TO LOCAL RULE 116.5(a)

       Counsel for the United States, Timothy Torigian, Robert Twitchell, Gerard O’Brien,

Henry Doherty, Diana Lopez, James Carnes, and Ronald Nelson (hereinafter “the parties”)

submit this memorandum addressing Local Rule 116.5(a).

I.     Local Rule 116.5(a)(1)

       On October 5, 2020, the government provided initial disclosures to the defense.

       One discovery letter was served prior to the initial disclosures and counsel for the

government and counsel for Diana Lopez will confer regarding issues defense counsel believes

are left outstanding in the wake of initial disclosures.

II.    Local Rule 116.5(a)(2)

       The government shall seasonably supplement its automatic disclosures as required by the

Local Rules.

III.   Local Rule 116.5(a)(3)

       The defendants need time to review the government=s initial disclosures before

                                                  1
           Case 1:20-cr-10164-NMG Document 73 Filed 10/14/20 Page 2 of 4



determining whether it will be necessary to file a request for additional materials.

IV.      Local Rule 116.5(a)(4)

         A protective order has been issued with respect to some materials in this action. [D. 65,

66].

V.       Local Rule 116.5(a)(5)

         The parties agree that it is too early to set a motion schedule under Fed. R. Crim. P.

12(b).

VI.      Local Rule 116.5(a)(6)

         The parties agree it is too early to establish a schedule for experts.

VII.     Local Rule 116.5(a)(7)

         The defendants were arrested on September 2, 2020 and made their initial appearances on

that date. An assented to motion for an order of excludable delay from September 2, 2020

through October 15, 2020 was filed on September 30, 2020 and is pending. [D. 58].

         The government and the named defendants further agree that the time period between

October 15, 2020, and the next status conference should be excluded because the parties have

been and are using the period of the continuance to complete production and review of

discovery, and also to explore a non-trial disposition of the case. Therefore, the parties request

that this Court find that the ends of justice served by excluding the period of this continuance

outweigh the best interest of the public and the defendant in a speedy trial, pursuant to 18 U.S.C.

' 3161(h)(7)(A).

         The parties agree that no countable days have elapsed.




                                                    2
         Case 1:20-cr-10164-NMG Document 73 Filed 10/14/20 Page 3 of 4



       VIII. Local Rule 116.5(a)(8)

       The government and the defendants request that a further status conference be scheduled

for approximately 60 days in the future.

                                           Respectfully submitted,
                                           ANDREW E. LELLING
                                           UNITED STATES ATTORNEY
                                           By:    /s/ Mark J. Grady
                                           Mark J. Grady
                                           Assistant U.S. Attorney

TIMOTHY TORIGIAN                           GERARD O’BRIEN

/s/ Robert M. Goldstein                    /s/ David E. Meier
Robert M. Goldstein                        David E. Meier
20 Park Plaza, Suite 1000                  Todd & Weld
Boston, MA 02116                           One Federal Street 27th Floor
                                           Boston, MA 02110


ROBERT TWITCHELL                           HENRY DOHERTY

/s/ Liam D. Scully                         /s/ John Amabile
Liam D. Scully                             John Amabile
101 Summer Street Fourth Floor             Amabile & Burkly, P.C.
Boston, MA 02110                           380 Pleasant Street
                                           Brockton MA 02301

DIANA LOPEZ                                JAMES CARNES

/s/ Anthony R. Ellison, Esq.               /s/ Robert L. Jubinville
Anthony R. Ellison, Esq.                   Robert L. Jubinville
299 Gallivan Boulevard                     487 Adam Street
Boston, MA 02124                           Milton, MA 02186

RONALD NELSON

/s/ Simon Cataldo
Kimberly West/Simon Cataldo
Ashcroft Law Firm
200 State Street, 7th Floor
Boston, MA 02109




                                              3
         Case 1:20-cr-10164-NMG Document 73 Filed 10/14/20 Page 4 of 4




                                   CERTIFICATE OF SERVICE
        I hereby certify that this document filed through the ECF system will be sent
electronically to the registered participants as identified on the Notice of Electronic Filing (NEF).

                                              /s/ Mark J. Grady
                                              Mark J. Grady
                                              Assistant U.S. Attorney
Date: October 14, 2020




                                                 4
